Citation Nr: 1233283	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  04-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether a timely notice of disagreement was received after the February 2002 denial of service connection for degenerative disc disease of the lumbar spine. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a spleen disorder.

6.  Entitlement to service connection for kidney cancer or cyst.

7.  Entitlement to service connection for arthritis.

8.  Entitlement to service connection for bilateral hearing loss disability.

9.  Entitlement to service connection for warts on the hands.

10.  Entitlement to service connection for fungus of the feet.

11.  Entitlement to service connection for tumor of the neck.

12.  Entitlement to service connection for tumor of the tongue.

13.  Entitlement to service connection for a sinus disorder.

14.  Entitlement to service connection for a skin disorder, to include acne.

15.  Entitlement to service connection for right shoulder disability.

16.  Entitlement to service connection for residuals of head injury.

17.  Entitlement to service connection for a thyroid disorder.

18.  Entitlement to service connection for pancreatitis, to include as due to herbicide exposure.

19.  Entitlement to service connection for a heart condition, to include irregular heartbeat.

20.  Entitlement to service connection for throat cancer, to include as due to Agent Orange exposure.

21.  Entitlement to service connection for gingivitis/periodontal disease.

22.  Entitlement to restoration of a total rating for prostate cancer from September 5, 2002.

23.  Entitlement to rating in excess of 60 percent for prostate cancer from March 1, 2004.

24.  Entitlement to an increased rating for left clavicle fracture, currently evaluated as 30 percent disabling.

25.  Entitlement to an increased rating for duodenal ulcer, currently evaluated as 20 percent disabling.

26.  Entitlement to an effective date earlier than May 3, 2001 for a 20 percent rating for duodenal ulcer.

27.  Entitlement to an effective date earlier than September 5, 2002 for the grant of service connection of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to April 1972.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from rating decisions of the VA Regional Office in New Orleans, Louisiana that denied all of the issues as listed on the title page of this decision.  

Following review of the record, the issues of whether a timely notice of disagreement was received subsequent to the February 2002 denial of the claim of service connection for degenerative disc disease of the lumbar spine, entitlement to service connection for gingivitis/periodontal disease, and entitlement to an effective date earlier than September 5, 2002 for the grant of service connection of prostate cancer will be adjudicated in this writing.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A February 2002 rating decision denied service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability; the Veteran was notifed of this determination by letter dated in March 2002.

2.  The Veteran did not file a notice of disagreement with the February 2002 rating decision denying service connection for degenerative disc disease.

3.  Gingivitis and periodontal disease are not disabilities for VA compensation purposes.

4.  No formal or informal claim for prostate cancer is shown prior to September 5, 2002.

5.  The Veteran's application received on September 5, 2002 establishes the earliest recognizable date of a claim of entitlement to service connection for cancer of the prostate.


CONCLUSIONS OF LAW

1.  The criteria for timely filing of a notice of disagreement for entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability, have not been met. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012), 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2012).

2.  Neither gingivitis nor periodontal disease is subject to compensation under VA regulations. 38 U.S.C.A. § 1110, 1131, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.381, 17.161 (2012).

3.  The criteria for an effective date earlier than September 5, 2002 for service connection of prostate cancer have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012);38 C.F.R. § 3.156. 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)VA

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the appellant was sent multiple letters over the course of the appeal prior to the initial unfavorable decisions on the claims that informed him of what evidence was required to substantiate the claims and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to disability ratings and effective dates for an award has also been sent to the appellant.  The VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Private and VA clinical records have been submitted in support of the claims and reviewed.  The extensive evidence of record, including the appellant's statements, has been carefully considered.  

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims under consideration. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claims are ready to be considered on the merits. 

1.  Whether a timely notice of disagreement was submitted after the February 2002 denial of service connection for degenerative disc disease of the lumbar spine.

Factual Background and Legal Analysis

Applicable regulations provide that appellate review of an RO decision is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished. 38 U.S.C.A. § 7105(a).  An appeal consists of a timely filed notice of disagreement from the claimant or his representative in writing expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) 38 C.F.R. § 20.201 (2012).  Except in the case of a simultaneously contested claim, a claimant, or his representative, must file a notice of disagreement within one year from the date that the AOJ mails a notice of the determination to him. 38 C.F.R. § 20.302 (2012).  Otherwise, that determination becomes final. 38 C.F.R. § 20.1103 (2012).  The date of mailing of the letter of notification of the determination will be presumed to be the same as the date of the letter for purposes of determining whether an appeal has been timely filed.  A notice of disagreement postmarked prior to the expiration of the applicable time period will be accepted as timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. 38 C.F.R. § 20.305 (2012). 

Review of the record discloses that a February 2002 rating decision denied service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability.  The RO notified the Veteran of the denial of the claim by letter dated in March 2002 that included his appellate rights.  The Veteran did not submit a notice of disagreement.  The February 2002 rating decision became final when a notice of disagreement was not received within one year of the date the notification of the unfavorable determination was mailed. See 38 U.S.C.A. § 7105(c).  

The Board observes in this instance that while the Veteran now asserts that he was sent information pertaining to the spleen or "kept his claim open" the record does not support his assertions.  In a letter received in May 2002, he requested that the February 2002 decision be "reviewed" and noted that he had reported for an examination.  He sent in additional correspondence in June 2002 acknowledging that he understood what was required to support a claim.  Subsequent letters were received from the Veteran in September 2002 requesting consideration for other claims.  None of these included an expression of disagreement with the denial of service connection for degenerative disc disease of the lumbar spine.  As such, the Board finds that a notice of disagreement was not filed within one year of the March 2002 notification of the denial of the claim.

The United States Court of Appeals for Veterans Claims (Court) has held that it is proper for the Board to dismiss the appeal of a veteran who does not file a timely notice of disagreement prior to the expiration of the time limit for the filing of such a document. See Roy v. Brown, 5 Vet.App. 554 (1993).  The Court opined in that decision that the "formality" of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme that requires the filing of both a notice of disagreement and a formal appeal. Id at 555.  The Board thus concludes that based on the lack of a timely filed notice of disagreement, there was no appeal from the February 2002 denial of the claim of entitlement to service connection for degenerative disc disease of the lumbar spine and it is final. 38 U.S.C.A. § 7105.  In a case where the law and not the evidence is dispositive, the claim must be denied or dismissed because of lack of entitlement under the law. Sabonis v. Brown, 6 Vet.app. 426, 430 (1994).

The Board thus finds that the Veteran did not timely appeal the February 2002 rating decision and the appeal must be dismissed based on lack of Board jurisdiction.  The Board also notes that the issue of timeliness of appeal was addressed by the agency of original jurisdiction. 

2.  Service connection for gingivitis/periodontal disease.

Pertinent Law and Regulations

Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of dental treatment under the provisions of 38 C.F.R. Chapter 17; 38 C.F.R. § 3.381 (2012.  In other words, service connection for VA compensation purposes is not permitted for the above conditions.  As applicable, a determination will be made as to whether a dental condition is due to combat wounds or other service trauma. 38 C.F.R. § 3.381(e) (2012).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(c) (2012).

Factual Background and Legal Analysis

The Veteran contends that he has gingivitis/periodontal disease for which service connection should be granted.  

Review of the service treatment records does not disclose that the Veteran accidentally injured his teeth, mouth or jaw.  Dental records reflect that teeth #7 and #10 were congenitally absent and that in July 1965, surgical removal of teeth ##1, 6, 16 and 17 with application of a palatal stent was recommended, and that an appointment had been set up in this regard.  The available dental records reflect that the veteran subsequently obtained routine and specialized dental treatment.  In April 1972, it was noted that he was informed of possible complications resulting from surgical removal of teeth ##1 and 32 and that he assumed full responsibility in case of post operative sequelae such as infection and alveolar ostitis.  Service dental records do not reflect symptoms that included bleeding gums, gingivitis, periodontitis or periodontal disease.

A VA outpatient record dated in July 2002 reflects that the Veteran had a dental examination and was determined to have chronic gingivitis.

The veteran filed a claim for service connection of gingivitis in December 2003.

In a letter dated in February 2004, J. Wallace, RDH, wrote that the Veteran was first treated for periodontal disease in October 1998 and was referred to a periodontist but did not elect to have treatment.  

The Board observes that the Veteran does not allege any dental trauma in service, nor is there any evidence of trauma or injury to the jaw in the service treatment records.  VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma. See VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).

In this instance, VA and private treatment records reflects that he has diagnoses of gingivitis and periodontal disease.  Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth. See Simington v. West, 11 Vet.App. 41, 42 (1998).  Gingivitis is a form of periodontal disease. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 768 (30th ed. 2003).

Service connection may be established for treatment purposes under 38 C.F.R. § 17.161 (2012) for conditions that include gum disease and missing teeth.  However, applicable regulation clearly prohibits service connection for purposes of compensation where the disability involves periodontal disease. 38 C.F.R. See § 3.381 (2012).  As such, service connection for gingivitis/periodontal disease for compensation purposes is precluded by law. See 38 C.F.R. § 3.381.  Therefore, there is no legal basis on which the Veteran's claim may be granted.  As the law and not the evidence is dispositive in this regard, the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet.App. 426 (1994).  Accordingly, the Board finds that Veteran is not entitled to service connection for gingivitis or periodontal disease for compensation purposes. See 38 C.F.R. §§ 3. 81, 4.150 (Diagnostic Code 9913) (2012). 

3.  An effective date earlier than September 5, 2002 for the grant of service connection of prostate cancer

Law and Regulations

38 U.S.C.A. Section 5110(a) governs the assignment of an effective date for an award of benefits.  The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012).  The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release 38 U.S.C.A. § 5110 (b)(1) ) (West 2002 & Supp. 2012).  

The implementing regulation similarly states that the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service. See 38 C.F.R. § 3.400; Flash v. Brown, 8 Vet.App. 332, 340 ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the date of the claim to reopen."); Bonhomme v. Nicholson. 21 Vet.App. 40 (2007).

Applicable regulations provide that a claim may be either a formal or an informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2012).  A claim, whether "formal" or "informal," must be in writing in order to be considered a claim or application for benefits. See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2012).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid. See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal claim is any communication indicating intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a) (2012). 

Factual Background and Legal Analysis

The appellant argues that service connection for prostate cancer should be granted from an earlier date.  However, unless the application for such was received within one year from discharge of service, the effective date assigned cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received.  The Board reiterates that the effective date is fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor, unless an application is received within one year from discharge or release from service. 38 U.S.C.A. § 5110 (a)(b)(1) (West 2002).  

In this case, the appellant separated from service in April 1972.  In an application received on September 5, 2002, he requested service connection for prostate cancer.  Subsequently received were private clinical records dated in September 1999 showing that the Veteran's PSA (prostate-specific antigen) was elevated for which he underwent a transurethral ultrasound biopsy that was negative.  The evidence indicates that his PSA continued to be elevated as indicated in VA outpatient records dated in July 2002.  He underwent another transurethral ultrasound biopsy in August 2002 that was interpreted as showing prostate adenocarcinoma.  Prostate cancer was diagnosed.  In November 2002, the appellant underwent radical perineal prostatectomy for recently diagnosed prostate cancer.  

Service connection for prostate cancer as due to Agent Orange exposure was granted by rating action dated in March 2003, effective from September 5, 2002.

The evidence in this instance demonstrates that although the Veteran filed multiple claims for other disabilities, he did not file a formal claim, an informal claim, or indicated an intent to file a claim for prostate cancer prior to September 5, 2002.  Although an elevated PSA was noted as early as 1999, the Veteran was not shown to have prostate cancer until August 2002.  The mere presence of medical evidence indicating an abnormal laboratory finding does not establish an intent on the part of the Veteran to seek entitlement to service connection for a condition. See Brannon v. West, 12 Vet.App. 32. (1998).  

38 U.S.C.A. mandates that the effective date "shall not be earlier than the date of receipt of application." See 38 U.S.C.A. § 5110 (a) (West 2002).  Therefore, the correct effective date of the grant of service connection for prostate cancer is September 5, 2002.

In light of the foregoing, the Board finds that the appellant has been awarded the earliest effective date for prostate cancer provided by law.  As the applicable law and regulatory provisions are clear as to this matter, the Board concludes that an effective date earlier than September 5, 2002 for service connection of prostate cancer must be denied. See 38 U.S.C.A. § 5110(a) (West 2002).  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Lastly, the Board notes that the Court has ruled that section 3.157 of title 38 is not applicable in a case such as this.



ORDER

A notice of disagreement was not timely filed within one year of the March 2002 notification that denied service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability. 

Service connection for gingivitis/periodontal disease is denied.

An effective date earlier than September 5, 2002 for service connection of prostate cancer is denied.


REMAND

The Board finds that further development is warranted as the remaining issues on appeal.  The Veteran asserts that there are outstanding VA and private medical records that have not been requested in support of his claim.  In correspondence received in August 2009, he stated that he received treatment at the VA Medical Center in Louisville, Kentucky dating back to 1972, the VA Medical Center in Allenpark, Michigan, and the VA Medical Center in Shreveport, Louisiana.  Review of the record discloses that although it was noted in the record that Allenpark VA had closed, it is shown that the AOJ received a negative response from the Detroit, Michigan VA where it was noted the Allenpark records should have gone.  However, the record does not document that Shreveport and Louisville VA were similarly contacted.  

In correspondence received in November 2009, the Veteran related that he received treatment at the VA Medical Center at Overtonbrook [Louisiana].  In January 2010, he stated that he was hospitalized at the Annapolis Hospital in Wayne, Michigan for his back.  In a letter received in September 2012, the Veteran related that he was treated at Fort Belvoir, Virginia and saw a Dr. Jones in Barbourville, Kentucky for hypertension who placed him on medication.  He also referred to receiving treatment at the Dallas, Texas VA after service.

Review of the record discloses that the Veteran receives continuing treatment for various disorders at Shreveport, VA.  The  records date from 2002 through September 2009.  As the record indicates the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet.App. 69 (1995).  Such records may include clinical data relating to any of the remaining issues on appeal.  Therefore, VA records dating from 1972 should be requested from the Louisville, Kentucky and Dallas, Texas VA Medical Centers.  VA records dating from 1972 through 2001 should be requested from the Shreveport VA.  The RO should also clearly ascertain where the records from the Allenpark VA facility were retired and request these records.  The RO should also contact the appropriate Fort Belvoir clinic and request any records for the Veteran dating from 1972.

Additionally, the Veteran asserts that he received treatment from private physicians for various claimed disorders, to include Dr. Jones and the Annapolis Hospital in Wayne, Michigan.  As such, he should be contacted and requested to provide authorization to secure these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish authorization identifying any and all healthcare providers, Dr. Jones and the Annapolis Hospital, as well as VA facilities, that have treated him for any of the claimed disorders on appeal since 1972.  VA should request such clinical records and associate them with the claims folder.  

2.  a) Retrieve VA clinical records from the Louisville, Kentucky and Dallas, Texas VA facilities dating from 1972.  b) Request VA clinical records from Shreveport VA dating from 1972 through 2002, and from October 2009 to the present.  c) Ascertain the whereabouts of the Allenpark VA records and request the Veteran's clinical data from 1972.  d) Contact the appropriate Fort Belvoir clinic and request any records for the Veteran dating from 1972.  

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


